                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 SCOTT ENVIRONMENTAL                         §
 SERVICES, INC.,                             §
                                             §
            Plaintiff,                       §
                                             §
 v.                                          §
                                                       Case No. 2:19-cv-00026-JRG-RSP
                                             §
 NEWFIELD EXPLORATION                        §
 COMPANY, ZACHARY MCCARDELL,                 §
 and KEVIN PARKER,                           §
                                             §
            Defendants.                      §

                                         ORDER

       Before the Court is the Report and Recommendation of Magistrate Judge Payne dated

October 23, 2019 (Dkt. No. 64). This Report and Recommendation recommends that several
   .
motions be denied, including (1) Defendant Newfield Exploration Company’s Motion to Dismiss

(Dkt. No. 8); (2) Defendant Kevin Parker’s Motion to Dismiss (Dkt. No. 9); and (3) Defendant

Zachary McCardell’s Motion to Dismiss (Dkt. No. 32).

       Since no objections have been filed and because the Court agrees with the reasoning

provided within the Report, the Recommendation is ADOPTED. It is therefore ORDERED that

each of the Motions listed above are hereby DENIED.

      So ORDERED and SIGNED this 20th day of November, 2019.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
